GLOBAL GREEN MATRIX CORP. FORM 51-102F4 BUSINESS ACQUISITION REPORT ITEM1-IDENTITY OF COMPANY Name and Address of Company Global Green Matrix Corp. (“Global Green” or the “Corporation”) 1720 – 1111 West Georgia Street Vancouver, BC V6E 4M3 Executive Officer Randy Hayward President Telephone:(250) 247-8689 ITEM2-DETAILS OF THE ACQUISITION Nature of Business Acquired On March 20, 2012, Global Green completed the acquisition of all of the issued and outstanding shares of 1503826 Alberta Ltd., carrying on business as “Intercept Rentals”, pursuant to a share purchase agreement among Global Green and all of the shareholders of 1503826 Alberta Ltd. Acquisition Date The business acquisition described in this Business Acquisition Report closed on March 20, 2012. Consideration The purchase price of $1,440,000 was satisfied by the issuance of 12 million common shares of Global Green at a deemed price of $0.12 per share. As required by the purchase agreement, the Global Green common shares will be held in escrow pursuant to the terms of a voluntary share escrow agreement and released, as to 1/3 of such amount, on the 4, 8 and 12 month anniversaries of the closing date. In addition, Global Green caused Intercept Rentals to grant to a nominee ofthe former shareholders of Intercept Rentals a 10 per cent royalty on the gross revenues from the operation of the frac water heating technology for a period of 10 years, at which time it expires. Effect on Financial Position The effect of the acquisition on the Corporation’s financial position is outlined in the unaudited pro forma financial statements attached as Schedule B hereto. 1 Prior Valuations There are no prior valuations. Parties to the Transaction No informed person, associate or affiliate of the Corporation, as those terms are defined under applicable securities legislation, was a party to the acquisition. Date of Report July 25, 2013 ITEM3-FINANCIAL DISCLOSURE The following financial statements are attached as schedules hereto and form part of this Business Acquisition Report: 1. The audited annual financial statements of Intercept Rentals for the year ended August 31, 2011, together with the notes thereto, and the auditors’ report thereon, attached hereto as Schedule A. Global Green has not requested the consent of Grant Thornton LLP Chartered Accountants to include their auditors’ report in this Business Acquisition Report and therefore such consent has not been provided. 2. The unaudited annual financial statements of Intercept Rentals for the year ended August 31, 2010, together with the notes thereto, attached hereto as Schedule A. 3. The unaudited comparative interim financial statements of Intercept Rentals for the interim period ended February 29, 2012, together with the notes thereto, attached hereto as Schedule A. 4. The unaudited pro forma statement of financial position of the Corporation as at December 31, 2011 and unaudited pro forma income statement of the Corporation for the year ended December 31, 2011, that give effect to the acquisition, attached hereto as Schedule B. 2 SCHEDULE A 1503826 Alberta Ltd. o/a Intercept Rentals (2009) Financial Statements For the Year Ended August 31, 2011 (Expressed in Canadian dollars) 1503826 Alberta Ltd. (o/a Intercept Rentals (2009)) Table of Contents Independent auditor’s report 1 – 2 Statement of financial position 3 Statement of (loss) income and comprehensive (loss) income 4 Statement of changes in equity 5 Statement of cash flows 6 Notes to the financial statements 7-22 Independent Auditor’s Report Grant Thornton LLP 1701 Scotia Place 2 10060 Jasper Avenue NW Edmonton, AB T5J 3R8 T (780) 422-7114 F (780) 426-3208 www.GrantThornton.ca To the Shareholders of 1503826 Alberta Ltd. (o/a Intercept Rentals (2009)) We have audited the accompanying financial statements of 1503826 Alberta Ltd. (o/a Intercept Rentals (2009)), which comprise the statement of financial position at August 31, 2011 and the statement of (loss) income and comprehensive (loss) income, statement of changes in equity and statement of cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the financial statements present fairly, in all material respects, the statement of financial position of 1503826 Alberta Ltd. (o/a Intercept Rentals (2009)) as at August 31, 2011, and its financial performance and its cash flows for the year ended August 31, 2011 in accordance with International Financial Reporting Standards. Other matter The prior year comparative figures for the nine months ended August 31, 2010 for 1503826 Alberta Ltd. (o/a Intercept Rentals (2009)) were prepared by management and are unaudited. Edmonton, Canada April 9, 2013
